Motion for stay granted on condition that the plaintiffs-appellants-respondents file and serve upon the defendant-respondent-appellant a written undertaking in the amount of $25,000, within 10 days after the entry of the order herein, to secure payment of any damage which might be sustained by the defendant-respondent-appellant by reason of said stay, and on the further condition that the plaintiffs-appellants-respondents serve and file a notice of argument for the September 1960 Term of this court on or before August 9, 1960, said appeal to be argued or submitted when reached. The points of the defendant-respondent-appellant are to be served and filed on or before June 30, 1960. Concur — Botein, P. J., Breitel, McNally, Stevens and Noonan, JJ.